Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 1 of 19 PAGEID #: 7686




                              UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT
                                    EASTERN DIVISION

 PHYLLIS BALL, et al.,

                Plaintiffs,
                                               Civil Action 2:16-cv-282
 v.                                            JUDGE EDMUND A. SARGUS, JR.
                                               Magistrate Judge Elizabeth P. Deavers

 JOHN KASICH, et al.,

                Defendants.


                                     OPINION AND ORDER

        This matter is before the Court on three Motions to Dismiss filed by the Ohio County

 Boards Serving People with Developmental Disabilities (ECF No. 353), the State of Ohio (ECF

 No. 354), and the Governor of Ohio (ECF No. 355). Those motions are ripe for review. (ECF

 Nos. 363, 372, 383, 384.) Also, before the Court is the unopposed Motion for Leave to File as

 Amicus Curiae filed by VOR, Inc. (ECF Nos. 373.) For the reasons that follow, the Motions to

 Dismiss are GRANTED IN PART AND DENIED IN PART (ECF Nos. 353, 354, 355), and

 the Motion for Leave to File is GRANTED (ECF No. 373).

                                                  I.

        This case involves two groups of individuals with developmental disabilities who are not

 satisfied with Ohio’s administration of its developmental-disability system. One group,

 Plaintiffs and Disability Rights Ohio, filed this case alleging that Ohio’s system violates federal

 law because it is allegedly too reliant on Intermediate Care Facilities (“ICFs”) at the expense of

 integration into the community for disability services.
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 2 of 19 PAGEID #: 7687




        The other group, who intervened as representatives of individuals who prefer institutional

 care in ICFs (“Guardians”), allege that Ohio’s system violates the same federal law because it is

 fails to inform people of the ICF choice, leaving them only the option of community based care

 through waivers or wait lists for those waivers. Defendants frame the general issue before this

 Court as follows:

               Defendants agree that [the] Guardians should have a voice in this case.
        Guardians hold reasonable and firmly-held beliefs that Intermediate Care Facilities
        (“ICFs”) are the best places for their loved ones. . . . But that does not mean
        Guardians have their own federal claims against State Defendants.

 (Ohio Mot. to Dismiss at 1, ECF No. 354.) Defendants have all, therefore, moved for dismissal

 of the Guardians’ claims.

 A.     Initiation of This Lawsuit

         On March 31, 2016, Disability Rights Ohio filed this case on behalf of six individually

 named Plaintiffs (“Individual Plaintiffs”) and the Ability Center of Greater Toledo (together

 “Plaintiffs”) seeking declarative and injunctive relief against and the Directors of the Ohio

 Department of Developmental Disabilities, the Ohio Department of Medicaid, and Opportunities

 for Ohioans with Disabilities (together “State of Ohio”) and the Governor of Ohio (together

 “Defendants”). Plaintiffs alleged that Ohio’s administration, management, and funding of its

 service system for people with intellectual and developmental disabilities such as themselves put

 them at serious risk of segregation and institutionalization in violation of Title II of the

 Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132, et seq. and Section 504 of the

 Rehabilitation Act, 29 U.S.C. § 794.2 as interpreted by the Supreme Court’s decision in

 Olmstead v. L.C., 527 U.S. 581 (1999). Plaintiffs also moved under Title XIX of the Social

 Security Act (“Medicaid Act”), 42 U.S.C. 1396, et seq.,




                                                    2
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 3 of 19 PAGEID #: 7688




        Defendants filed motions for dismissal of Plaintiffs’ claims for failure to state a claim

 upon which relief can be granted. (ECF Nos. 16, 27, 28.) The Court granted in part and denied in

 part those motions. (ECF No. 90.)

        The Ohio County Boards Serving People with Developmental Disabilities (“County

 Boards”) moved to intervene, which was opposed by Plaintiffs. (ECF Nos. 68, 73.) After full

 briefing (ECF No. 79), this Court permitted the County Boards to intervene (ECF No. 261),

 adding them to the existing Defendants.

        The Guardians, representing individuals who prefer institutional care in ICFs also moved

 to intervene. (Mot. Intervene 5, ECF No. 107; Individual Guardian Docs., ECF Nos. 123, 125–

 29, 138, 139, 141–44, 146–48, 152–53, 155, 160, 161, 166–70, 172–77, 182–86, 192–220, 223–

 32, 234–41, 243–45, 247–49, 251–60). Defendants supported the Guardians’ request to

 intervene, but only for the purpose of opposing Plaintiffs’ request for class certification. (ECF

 No. 130.) Plaintiffs opposed intervention. (ECF No. 131.) The Court granted intervention to

 the Guardians in July 2017. (Opinion and Order, ECF No. 261.)

        VOR, Inc. moved to intervene to support the Guardians’ opposition to class certification,

 (ECF No. 164), which this Court granted (ECF No. 261) after full briefing (ECF Nos. 222, 246).

        The Individual Plaintiffs sought to represent a class of similarly situated individuals with

 intellectual and developmental disabilities, moving for class certification under Rule 23(b)(2) of

 the Federal Rules of Civil Procedure. (ECF No. 42, 53, 276.) Defendants opposed class

 certification (ECF Nos. 273, 279, 291), as did the County Boards (ECF Nos. 275, 293), VOR

 (ECF No. 294), and the Guardians (ECF No. 296). The Court granted in part Plaintiffs’ Motion

 to Certify Class, certifying a narrower class than requested. (Opinion and Order at 1–2, ECF No.

 309; Opinion and Order, ECF No. 303.)



                                                  3
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 4 of 19 PAGEID #: 7689




 B.     The Guardians’ Crossclaims

        The Guardians filed a Third-Party Complaint with Crossclaims against all Defendants

 (the State of Ohio, the Governor of Ohio, and the County Boards). (ECF No. 326.) The

 Guardians allege that Ohio has systematically denied ICF services, by failing, in their view, to

 assure that individuals who qualify for ICF services are informed of that qualification so that

 they may be provided that ICF service if they so choose. Guardians aver that the County Boards

 routinely fail to provide information about ICFs to eligible individuals so that the individuals

 know they have a choice to reside in an ICF, and instead only provide information related to the

 individual’s qualification for waiver services, i.e., community based options or wait lists for

 community based options.

        The State of Ohio, the Governor of Ohio, and the County Boards, all moved for dismissal

 of the Guardians’ crossclaims. (ECF No. 353, 354, 355.) VOR has moved for leave to file as

 amicus curiae for the purpose of opposing Defendants’ requests for dismissal, which the Court

 grants herein. (ECF Nos. 373.) The Guardians and VOR opposed the motions to dismiss (ECF

 No. 372, 373-1), and Defendants filed replies (ECF Nos. 383, 384.) At the request of the parties,

 the Court stayed decision on the motions to dismiss so that all parties could engage in settlement

 negotiations.

 C.     Settlement Negotiations

        Following extensive settlement negotiations, all parties entered into a settlement as a

 complete and final resolution of all matters. The Court granted the unopposed request of the

 Plaintiff Class, Defendants, and the County Boards for Preliminary Approval of the Class Action

 Settlement Agreement (ECF Nos. 396, 407, 408) on October 18, 2019 (ECF No. 409).

 The following month, the Guardians withdrew from their agreement to settle.



                                                  4
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 5 of 19 PAGEID #: 7690




 D.     Procedural Posture

        On December 17, 2019, the Court held a Fairness Hearing on the Proposed Final

 Settlement Agreement. At that Hearing, there were no objections by any class members. The

 Guardians had numerous objectors present and each was permitted to speak, giving his or her

 reasons for objecting to the Settlement Agreement.

        Following the Fairness Hearing, the Court suggested modifications to the Settlement

 Agreement to alleviate the concerns of those whose interests are aligned with the Guardians and

 offered all parties the opportunity to respond to the proposed modifications, which they all did.

 After review of the briefing, the Court approved the Settlement Agreement with the proposed

 modifications. (Final Approval Order, ECF No. 473.)

        Plaintiffs and Defendants moved for certification of the Final Approval Order under Rule

 54(b) of the Federal Rules of Civil Procedure (ECF No. 478), which provides that a district

 “court may direct entry of a final judgment as to one or more, but fewer that all, claims or parties

 only if the court expressly determines that there is no just reason for delay.” Fed. R. Civ. P.

 54(b). The Guardians opposed the request. (ECF No. 481.) The Court granted the request for

 Rule 54 certification and entered judgment on the claims brought by Plaintiffs. (ECF No. 482.)

        At the parties’ request, the Court vacated the stay on the motions to dismiss of the State

 of Ohio, the Governor of Ohio, and the County Boards. The Court also permitted the Guardians

 to file a surreply. (ECF No. 476.) The motions are now ripe for review.

                                                  II.

        In evaluating a complaint to determine whether it states a claim upon which relief can be

 granted under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a court must construe it in

 favor of the plaintiff, accept the factual allegations contained in the pleading as true, and



                                                   5
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 6 of 19 PAGEID #: 7691




 determine whether the factual allegations present any plausible claim. Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 570 (2007). See also Ashcroft v. Iqbal, 556 U.S. 662 (2009) (clarifying

 the plausibility standard articulated in Twombly). “A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Although a plaintiff’s

 complaint need not contain “detailed” factual allegations, its “[f]actual allegations must be

 enough to raise a right to relief above the speculative level on the assumption that all the

 allegations in the complaint are true.” Twombly, 550 U.S. at 555.

                                                 III.

        The Guardians filed claims under the same three statutes as did Plaintiffs: (A) the ADA

 42 U.S.C. § 12132, et seq., the Rehabilitation Act, 29 U.S.C. § 794.2, and (B) the Medicaid Act,

 42 U.S.C. 1396, et seq.,

 A.     Americans with Disabilities Act and the Rehabilitation Act

        The Guardians rely upon anti-discrimination provisions within both the ADA and the

 Rehabilitation Act as interpreted by the Supreme Court’s decision in Olmstead v. L.C., 527 U.S.

 581 (1999). Defendants argue that the Guardians have failed to state any plausible claim because

 Olmstead recognized a claim for community placement, not a claim for ICF services. (Ohio’s

 Mot. to Dismiss at 8, ECF No. 354.) This Court agrees.

        Title II of the ADA prohibits public entities, when administering services, from denying

 services, or discriminating against people, “by reason of [] disability.” 42 U.S.C. § 12132.

 Section 504 of the Rehabilitation Act contains an analogous anti-discrimination provision, which

 applies to programs receiving federal money. 29 U.S.C. § 794(a). The two provisions “cover

 largely the same ground” and should be analyzed together. R.K. v. Bd. of Educ., 637 F. App’x



                                                   6
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 7 of 19 PAGEID #: 7692




 922, 924 (6th Cir. 2016); Qiu v. Univ. of Cincinnati, No. 1:18-cv-634, 2018 U.S. Dist. LEXIS

 160246, at *12-13 (S.D. Ohio Sept. 19, 2018) (recognizing that claims under the two provisions

 “are generally reviewed under the same standards”).

        Olmstead outlined a claim under the ADA’s anti-discrimination provision. 527 U.S. at

 587. The Court held that the ADA “require[s]” States to place people “in community settings

 rather than in institutions.” Id. The requirement, however, exists only when (1) “the State’s

 treatment professionals have determined that community placement is appropriate,” (2) “the

 transfer from institutional care to a less restrictive setting is not opposed by the affected

 individual,” and (3) “the placement can be reasonably accommodated, taking into account the

 resources available to the State and the needs of others.” Id. In reaching this holding, the Court

 reasoned that “[u]njustified isolation” could be “properly regarded as discrimination” under

 federal law. Id. at 597.

        Olmstead identified two public policy justifications underlying its decision:

        First, institutional placement of persons who can handle and benefit from
        community settings perpetuates unwarranted assumptions that persons so isolated
        are incapable or unworthy of participating in community life . . . . Second,
        confinement in an institution severely diminishes the everyday life activities of
        individuals, including family relations, social contacts, work options, economic
        independence, educational advancement, and cultural enrichment.

 Id. at 600–601 (citations omitted).

        Other federal courts have rejected similar arguments to those presented by the Guardians,

 in cases where an individual challenges a state decision to close a treatment facility for the

 developmentally disabled or relocate such disabled individuals to community settings. These

 courts find that failure to provide facility-based services does not constitute discrimination under

 the ADA or Rehabilitation Act. See D.T. v. Armstrong, 2017 U.S. Dist. LEXIS 91725, *20-21,

 2017 WL 2590137 (D. Idaho 2017) Sciarrillo v. Christie, 2013 U.S. Dist. LEXIS 175178, 2013

                                                    7
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 8 of 19 PAGEID #: 7693




 WL 6586569, * 4 (D. N.J. Dec. 13, 2013) (citing Richard S. v. Dep't of Developmental Servs. of

 the State of Cal., 2000 U.S. Dist. LEXIS 22750, 2000 WL 35944246, *3 (C.D. Cal. Mar. 27,

 2000); Richard C. ex rel. Kathy B. v. Houstoun, 196 F.R.D. 288, 292 (W.D. Pa. 1999); Ill.

 League of Advocates for the Developmentally, Disabled v. Quinn, 2013 U.S. Dist. LEXIS 86637,

 2013 WL 3168758, *5 (N.D. Ill. June 20, 2013). As one district court explained:

        [T]here is no basis for saying a premature discharge into the community is an ADA
        discrimination based on disability. There is no ADA provision that providing
        community placement is a discrimination. It may be a bad medical decision, or
        poor policy, but it is not discrimination based on disability.

 Richard S., 2000 U.S. Dist. LEXIS 22750, 2000 WL 35944246, *3.

        The analyses in which these courts engaged is just as relevant to the Guardians’ claims

 here. Failure to provide institutional settings for individuals cannot constitute discrimination

 based on disability. It may be a bad medical decision, or poor policy, but it is not discrimination

 based on disability. Accordingly, Defendants are entitled to dismissal of the Guardians’

 discrimination claims brought under the ADA and the Rehabilitation Act.

 B.     Medicaid Act

        “Medicaid, enacted in 1965 as Title XIX of the Social Security Act, 42 U.S.C. § 1396 et

 seq., is a cooperative federal-state program that was established to enable the states to provide

 medical services to those who cannot afford such services.” Chambers v. Ohio Dep't of Human

 Servs., 145 F.3d 793, 797–98 (6th Cir. 1998). “For states that participate in the program, such

 as Ohio, the federal government provides partial funding and establishes mandatory and optional

 categories of eligibility and services covered.” Id. While participation in the program is

 optional, once a state decides to pursue a Medicaid plan, federal law requires that the plan “shall

 be in effect in all political subdivisions of the State, and, if administered by them, be mandatory

 upon them.” 42 U.S.C.A. § 1396a(a)(1).

                                                  8
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 9 of 19 PAGEID #: 7694




         The Guardians allege that Defendants are violating the Medicaid Act by failing to

 meaningfully inform people about ICFs, and this failure to inform leads, in turn, to a failure to

 provide ICF services with reasonable promptness. Their claims are brought under the “free

 choice” provision of the Medicaid Act, located at 42 U.S.C. § 1396n(c)(2)(B) and (C), and the

 “reasonable promptness” provision found at 42 U.S.C. § 1396(a)(8). Guardians, as did Plaintiffs,

 move under 42 U.S.C. § 1983 to enforce their alleged rights under the Medicaid Act.

         Defendants move for dismissal arguing that (1) these provisions do not confer a private

 right of action, (2) “[e]ven assuming this language confers a privately-enforceable right, it does

 not confer the right Guardians seek to enforce,” and (3) the Guardians’ crossclaims fail because,

 “even at this pleading stage, Guardians cannot seriously dispute that Ohio informs people about

 ICFs in several ways.” (Ohio’s Mot. to Dismiss at 15, ECF No. 354; Ohio Reply at 14, ECF No.

 383.)

         1.     Private Right of Action

         Defendants move for dismissal of both the Guardians’ claims under the Medicaid Act,

 arguing that neither (a) the free choice provision nor (b) the reasonable promptness provision

 provide for a private right of action.

                a.      Free Choice Provision

         Whether the free choice provision of the Medicaid Act confers a private right of action

 was an issue first brought before this Court in a motion filed by Defendants, in which they

 moved for dismissal of Plaintiffs’ claims under this provision. While Plaintiffs and Defendants

 agreed that the Sixth Circuit had previously held that there was such a right, it had not revisited

 this conclusion since Blessing v. Freestone, 520 U.S. 329 (1997) and Gonzaga Univ. v. Doe, 536




                                                   9
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 10 of 19 PAGEID #: 7695




 U.S. 273, 284 (2002). Defendants maintained that, under the analysis dictated by the later cases

 of Blessing and Gonzaga, the free choice provision did not provide a privately enforceable right.

        After analysis, the Court disagreed with Defendants’ position. The Court concluded that

 Blessing and Gonzaga did not require departure from the previous law of the Sixth Circuit that

 held that the free choice provision of the Medicaid Act provides a private right of action. Ball by

 Burba v. Kasich, 244 F. Supp. 3d 662, 667 (S.D. Ohio 2017) (denying that portion of

 Defendants’ motion to dismiss). Defendants, in their current motions requesting dismissal of the

 Guardians’ claim under this same provision, recognize this Court’s previous determination but

 note that, while this Court disagreed with their position, it recognized “that federal courts have

 split on the issue.” (Mot at 15, n. 2, ECF No. 354.) This argument, however, has since been

 made unavailable.

        That is, after the briefing on the motions to dismiss the Guardians’ counterclaims was

 complete, the Sixth Circuit revisited this exact issue. In October 2020, the Sixth Circuit

 concluded that Blessing and Gonzaga did not require departure from the previous law of the

 Sixth Circuit, which found that the free choice provision of the Medicaid Act provides a private

 right of action enforceable under 42 U.S.C. § 1983. The Sixth Circuit explained:

        We have previously found that both §§ 1396n(c)(2)(A) and (C) [the free choice
        provisions] are enforceable under § 1983. Wood v. Tompkins, 33 F.3d 600, 611 (6th
        Cir. 1994). However, since then, the Supreme Court has issued its decisions in
        Blessing and Gonzaga expanding upon when a statute creates rights enforceable
        under § 1983, and so that decision no longer binds us.

        Nevertheless, upon reconsideration, we adhere to our conclusion that §§
        1396n(c)(2)(A) and (C) [the free choice provisions] are enforceable under § 1983.
        The analysis that this Court applied in Wood nearly parallels the analysis required
        under Blessing and Gonzaga. See id. at 607–11. And the great majority of courts
        to consider the question of whether these provisions allow for a private right of
        action post-Gonzaga has found that they do.

 Waskul v. Washtenaw County Community Mental Health, 979 F.3d 426, 453 (6th Cir. 2020).


                                                  10
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 11 of 19 PAGEID #: 7696




        The Sixth Circuit cited numerous cases as support for the observation that the great

 majority of courts are in agreement with its holding that the free choice provision of the

 Medicaid Act provides for a private right of action, including this Court’s previous decision on

 the issue. Id. (citing as Ball v. Rodgers, 492 F.3d 1094, 1117 (9th Cir. 2007) (§ 1396n(c)(2)(C));

 Jackson v. Dep't of Human Servs. Div. of Developmental Disabilities, No. 17-118, 2019 WL

 669804, at *2–3 (D. N.J. Feb. 19, 2019) (§ 1396n(c)(2)(A)); Ball v. Kasich, 244 F. Supp. 3d

 662, 684 (S.D. Ohio 2017) (§ 1396n(c)(2)(C)); Guggenberger v. Minnesota, 198 F. Supp. 3d

 973, 1014–15 (D. Minn. 2016) (§ 1396n(c)(2)(C)); Cohen v. Chester Cnty. Dep't of Mental

 Health/Intellectual Disabilities Servs., No. 15-2585, 2016 WL 3031719, at *8 (E.D. Pa. May 25,

 2016) (§ 1396n(c)(2)(A)); Steward v. Abbott, 189 F. Supp. 3d 620, 635–37 (W.D. Tex. 2016) (§

 1396n(c)(2) generally); Ill. League of Advocates for the Developmentally Disabled v. Quinn, No.

 13-1300, 2013 WL 5548929, at *9–10 (N.D. Ill. Oct. 8, 2013) (§ 1396n(c)(2)(C)); Zatuchni v.

 Richman, No. 07-4600, 2008 WL 3408554, at *8–11 (E.D. Pa. Aug. 12, 2008) (§

 1396n(c)(2)(C)); Michelle P. ex el. Deisenroth v. Holsinger, 356 F. Supp. 2d 763, 769 (E.D. Ky.

 2005) (§ 1396n(c)(2)(C)); Masterman v. Goodno, No. 03-2939, 2004 WL 51271, at *9–10 (D.

 Minn. Jan. 8, 2004) (§§ 1396n(c)(2)(A) and (C)). But see M.A.C. v. Betit, 284 F. Supp. 2d 1298,

 1307 (D. Utah 2003) (§ 1396n(c)(2)(C)); Gaines v. Hadi, No. 06-60129, 2006 WL 6035742, at

 *23–24 (S.D. Fla. Jan. 30, 2006) (§ 1396n(c)(2)(A)).

                b.      Reasonable Promptness Provision

        The reasonable promptness provision of the Medicaid Act provides in relevant part that

 “[a] State plan for medical assistance must . . . provide that all individuals wishing to make

 application for medical assistance under the plan shall have opportunity to do so, and that such

 assistance shall be furnished with reasonable promptness to all eligible individuals.” 42 U.S.C.



                                                  11
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 12 of 19 PAGEID #: 7697




 1396a(a)(8). Defendants argue that the “Guardians fail to state any independent ‘reasonable

 promptness’ claim [because] [m]uch like the free-choice provision, the reasonable-promptness

 provision does not confer a personal right to receive information about ICFs.” (Mot. at 20, ECF

 No. 354.)

        In Waskul, the case just discussed, the Sixth Circuit not only held that a private right of

 action is available under the free choice provision, but also held that there is a private right of

 action under the reasonable promptness provision. Waskul, 979 F.3d at 448 (stating “we

 conclude that Plaintiffs have a private right of action under both §§ 1396a(a)(8) [(reasonable

 promptness provision)] and (a)(10)”).

        2.      Rights Enforceable Under Free Choice and Reasonable Promptness
                Provisions

        Defendants argue that, even if there is a private right of action under the free choice

 and/or reasonable promptness provisions, the Medicaid Act does not confer the rights the

 Guardians seek to enforce.

                a.      Rights Enforceable Under the Reasonable Promptness Provision

        The Medicaid Act requires that developmentally disabled individuals be provided with

 “medical assistance” which, in turn, is expressly defined to include, if necessary, “services in an

 intermediate care facility for the mentally retarded.” 42 U.S.C. §§ 1396a(a)(10), 1396d(a)(15).

 Further, as cited above, those services must be provided “with reasonable promptness to all

 eligible individuals.” 42 U.S.C. § 1396a(a)(8). Defendants contend that the Guardians

 “pleadings fall outside any private right the provisions language confers, citing the Guardians’

 recognition that thousands of people are in ICFs, including most of the people the Guardians

 represent. (Ohio Reply at 15, ECF No. 383.) This argument is not well taken.




                                                   12
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 13 of 19 PAGEID #: 7698




        As the Sixth Circuit just highlighted in Waskul, allegations that “Defendants failed to

 ensure that the Individual Plaintiffs were able to obtain medically necessary services with

 reasonable promptness, in violation of §§ 1396a(a)(8)” sufficiently stated a claim upon which

 relief can be granted. Waskul, 979 F.3d at 449. In their crossclaims, the Guardians similarly

 allege that Defendants failed to ensure that the individuals under the care of the Guardians were

 able to obtain medically necessary services with reasonable promptness, in violation of §§

 1396a(a)(8), because they were never provided information about the availability of the

 medically necessary services (ICFs). Consequently, the Guardians have alleged rights that are

 enforceable under the reasonable promptness provision.

                b.     Rights Enforceable Under the Free Choice Provision

        The free choice provision of the Medicaid Act provides in relevant part:

         (2) A waiver shall not be granted under this subsection unless the State provides
        assurances satisfactory to the Secretary that--. . . .
               ....

                (B) the State will provide, with respect to individuals who—

                       (i) are entitled to medical assistance for inpatient
                       hospital services, nursing facility services, or
                       services in an intermediate care facility for the
                       mentally retarded under the State plan,

                       (ii) may require such services, and

                       (iii) may be eligible for such home or community-
                       based care under such waiver,

                       for an evaluation of the need for inpatient hospital
                       services, nursing facility services, or services in an
                       intermediate care facility for the mentally retarded;

                (C) such individuals who are determined to be likely to require the
                level of care provided in a hospital, nursing facility, or intermediate
                care facility for the mentally retarded are informed of the feasible
                alternatives, if available under the waiver, at the choice of such

                                                  13
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 14 of 19 PAGEID #: 7699




                 individuals, to the provision of inpatient hospital services, nursing
                 facility services, or services in an intermediate care facility for the
                 mentally retarded;

 42 U.S.C. § 1396n(c)(2)(B) and (C).

         Defendants contend that under this free choice provision, “[t]he State must assure the

 Secretary that people needing an ICF-level of care will be ‘informed of the feasible

 alternatives.’” 42 U.S.C. § 1396n(c)(2).” They conclude that, “[n]othing in the free-choice

 provision’s language reflects—much less unambiguously states—that a State has an obverse

 duty to provide information about ICFs.” (Ohio’s Mot. to Dismiss at 15–16, ECF No. 354.)

 This Court, however, disagrees.

         Under Defendants’ interpretation, people who qualify for ICF-level care must be

 informed of community-based services but need not be informed of ICF services. This is an

 untenable interpretation of the statute.

         The plain language of the free choice provision requires the state to ensure that

 individuals who are eligible for an institutional level of care “are informed of the feasible

 alternatives, if available under the [state’s home and community-based services] waiver, at the

 choice of such individuals, to the provision of inpatient hospital services, nursing facility

 services, or services in an intermediate care facility.” 42 U.S.C. § 1396n(c)(2)(C). It is

 impossible to provide information of the feasible alternatives to the provision of inpatient

 hospital services, nursing facility services, or services in an intermediate care facility if the

 individual has no knowledge of the option of inpatient hospital services, nursing facility services,

 or services in an intermediate care facility.

         The Court’s reading of the plain language of the Medicaid Act is confirmed by the

 implementing regulations, which in relevant part provide:



                                                   14
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 15 of 19 PAGEID #: 7700




         (d) Alternatives—Assurance that when a beneficiary is determined to be likely to
        require the level of care provided in a hospital, NF, or ICF/IID, the beneficiary or
        his or her legal representative will be—

                (1) Informed of any feasible alternatives available under the waiver;
                and

                (2) Given the choice of either institutional or home and community-
                based services.

 42 C.F.R. § 441.302(d) (emphasis added). See also Holsinger, 356 F.Supp.2d at 769 (cited with

 approval by the Sixth Circuit in Waskul, where the district court explained that the free choice

 provision requires a state to provide “assurances that it has informed eligible individuals of their

 options, and provided them with ICF/MR services (if the individuals so choose)”). Thus, the

 Guardians have alleged rights that are enforceable under the free choice provision.

        3.      Pleading Sufficiency

        Defendants’ last argument for dismissal of the Guardians’ claims under the Medicaid Act

 is that they are already providing all of the services requested by the Guardians. Defendants

 assert that, “[r]ather than micromanaging, the provision leaves to the States’ discretion, subject to

 the Secretary’s approval, how best to comply” with the requirements under the free choice

 provision. (Ohio Mot. to Dismiss at 16, ECF No. 354.) Defendants are adamant in their briefing

 that they “absolutely seek to inform people about their service options.” (Ohio Reply at 14–15,

 ECF No. 383.) They conclude, however, “[t]he pleadings and judicially-noticeable materials

 show that State Defendants provide people with information about available services, including

 ICFs.” (Ohio Mot. to Dismiss at 16, ECF No. 354.)

        The Guardians, however, do not allege that they are entitled to micromanage Ohio’s

 methods on how to inform qualified individuals of their choices. Instead, they contend that in

 large measure Ohio completely fails to inform about ICFs, instead hiding that option from



                                                  15
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 16 of 19 PAGEID #: 7701




 individuals. The Guardians argue that “Defendants have systematically thwarted and denied the

 ICF entitlement to eligible residents. . . . [and] [a]s a result today, thousands of eligible Ohioans

 sit on ‘wait lists’ for ‘waiver’ services not knowing they have an immediate entitlement to an

 ICF bed.” (Guardians’ Mem. in Opp. at 1, ECF No. 372.) The Guardians continue, maintaining

 that “tens of thousands of eligible Ohioans do not know of their ICF entitlement. Likewise

 hundreds, if not thousands, of ICF beds have been eliminated in Ohio not because they are

 unneeded or unwanted, but instead because they are effectively hidden from the disabled

 beneficiaries who are entitled to them.” (Id. at 2, ECF No. 372.)

        The Guardians have filed detailed crossclaims supporting these contentions that Ohio and

 the County Boards fail to inform qualified individuals about ICFs. For example, the Guardians

 allege that “the vast majority of DD Medicaid eligible residents receive information about DD

 services only from, or principally from, their [County] Boards, but their [County] Boards do not

 provide them information about ICF services.” (Crossclaims ¶ 221, ECF No. 326.) They aver

 that “[f]ew, if any, of the 88 [County] Boards provide information about ICF services on their

 websites (other than on how to leave an ICF or be diverted from an ICF).” (Id. ¶ 216.) The

 Guardians further allege that, Defendants “publish[] a detailed guide called ‘Life Map,’ which is

 a guide for DD services from birth through retirement.” http://www.oacbdd.org/clientuploads/

 publications/OACBLifeMap-ThirdEdition.pdf (visited Sept. 7, 2018).” (Id. ¶ 217.) They

 continue, that although “the Life Map references nursing homes, it makes no reference to ICFs.”

 (Id. ¶ 218.) The Guardians also allege that, “[w]hen [County] Boards annually send wait-listed

 individuals letters regarding their status on the waiver wait list, they do not mention that the

 recipient has the right – the entitlement – to an immediate ICF placement, let alone provide

 information on the ICF entitlement.” (Id. ¶ 220.)



                                                   16
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 17 of 19 PAGEID #: 7702




         In their crossclaims the Guardians offer information about twenty individuals with

 disabilities who qualify for ICF services and who were allegedly not provided information about,

 and therefore not given the option to utilize, the ICF option. (Id. ¶¶ 26–108.) The Guardians

 also included in their claims the stories of Noah Goldberg, Zoe Edler, and Maya Edler, whom the

 Guardians moved to join as parties. (ECF No. 325). Noah, Zoe, and Maya currently do not

 receive ICF services, may someday want or need ICF services, but allege that they were never

 informed of their ICF entitlement by their respective County Boards. Specifically, with regard to

 Noah Goldberg, the pleading provides:

         Despite interacting with the DD Board for almost two decades, [his mother] has
         never been told about – let alone offered – the ICF option. Whether she would select
         it or not, she would like to know of all her (and Noah’s) options.

 (Crossclaims ¶ 111, ECF No. 326.) As to Zoe and Maya Edler, their parents report that despite

 numerous meetings with their local County Board, the following is there experience:

         At no time was an ICF mentioned in the discussion– either as an option or
         alternative. Additionally, it was never explained that a waiver meant ‘waiving our
         rights’ to an alternative option. Both children have been placed on the DD Board
         waiting list for approximately four years running” without ever being informed of
         their ICF option.

 (Id. at ¶ 112.)

         These allegations contain sufficient factual content that allows the Court to draw the

 reasonable inference for pleading purposes that the Guardians’ Medicaid Act has facial

 plausibility.

         The Court notes that it is sensitive to Defendants’ concerns articulated here:

                 Ohio’s developmental-disability system finds itself between two policy
         extremes in this case. On one end, Plaintiffs and Disability Rights Ohio say Ohio’s
         system is discriminating under federal law because it is allegedly too reliant on
         Intermediate Care Facilities (“ICFs”). On the other end, Guardians now say Ohio’s
         system is discriminating under the same federal law because it is allegedly too
         reliant on waivers. Both extremes are wrong.

                                                  17
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 18 of 19 PAGEID #: 7703




                 When serving Ohioans with developmental disabilities, and allocating finite
        resources, Ohio can permissibly consider people’s competing interests and
        preferences. It can work to promote and expand waivers, but still preserve ICFs as
        another option. Considering and balancing everyone’s interests in this complex
        field is reasonable, not discriminatory. Nothing in federal law says otherwise.

 (Ohio Mot. to Dismiss at 1, ECF No. 354.)

        This Court too does not say otherwise. This Court is not suggesting how the state of

 Ohio should allocate its finite resources. Here, the Court simply finds that the Medicaid Act

 requires Ohio to provide information about all of the services available, allow choice between

 waiver services and ICFs, and provide ICF services if that is the choice made by the individual or

 his or her guardian. There is no dispute in the record before this Court that there are ICF beds

 available. Thus, there is no indication that enforcement of the provision of the Medicaid Act at

 issue here will prevent Ohio from balancing all of the different interests in this complex field.

        Moreover, the Court does not agree that the law allows for the Guardians to direct how

 Ohio transmits the information about the ICF choice. If it is shown that Defendants are

 providing the ICF information and that the ICF beds are therefore empty by the choice of those

 individuals who qualify for services, then the claims have no merit. If, however, the Guardians

 show that Defendants are not providing information about the ICF choice, Defendants will be

 ordered to comply with the law.

                                                 IV.

        Based on the foregoing, the Court GRANTS the unopposed Motion for Leave to File as

 Amicus Curiae filed by VOR, Inc. (ECF Nos. 373) and GRANTS IN PART AND DENIES IN

 PART the Motions to Dismiss filed by the Ohio County Boards Serving People with

 Developmental Disabilities (ECF No. 353), the State of Ohio (ECF No. 354), and the Governor

 of Ohio (ECF No. 355). Specifically, the Court GRANTS all Defendants’ requests for dismissal

                                                  18
Case: 2:16-cv-00282-EAS-EPD Doc #: 486 Filed: 02/17/21 Page: 19 of 19 PAGEID #: 7704




 of the Guardians claims under the ADA and the Rehabilitation Act and DENIES their request

 for dismissal of the Guardians’ claims under the Medicaid Act.

        IT IS SO ORDERED.


 2/17/2021                                   s/Edmund A. Sargus, Jr.
 DATE                                        EDMUND A. SARGUS, JR.
                                             UNITED STATES DISTRICT JUDGE




                                               19
